Exhibit 10.2
 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRETED
AMOUNTS SET FORTH BELOW.




7% CONVERTIBLE NOTE DUE DECEMBER 31, 2011


OF


NEXMED, INC.
 

Note No.: ___ 
Original Principal Amount: ________ 
Issuance Date: June 27, 2008 
New York, New York 

 
This Note (“Note”) is one of a duly authorized issue of Notes of NEXMED, INC., a
corporation duly organized and existing under the laws of the State of Nevada
(the “Company”), designated as the Company's 7% Convertible Notes Due December
31, 2011 (“Maturity Date”) in an aggregate principal amount (when taken together
with the original principal amounts of all other Notes) which does not exceed
Five Million Seven Hundred Fifty Thousand U.S. Dollars (U.S. $5,750,000) (the
“Notes”).
 
For Value Received, the Company hereby promises to pay to the order of [HOLDER]
or its registered assigns or successors-in-interest (“Holder”) the principal sum
of _____________________________ (U.S. $________), together with all accrued but
unpaid accretions thereto, if any, on the Maturity Date, to the extent such
principal amount and accretion has not been repaid with or converted into the
Company's Common Stock, $0.001 par value per share (the “Common Stock”), in
accordance with the terms hereof. The unpaid principal balance hereof shall
automatically increase daily at the rate of 7% per annum from the date of
original issuance hereof (the “Issuance Date”) until the same becomes due and
payable on the Maturity Date, or such earlier date upon acceleration or by
conversion or redemption in accordance with the terms hereof or of the other
Agreements. Such principal accretion under this Note shall occur daily
commencing on the Issuance Date and shall be computed on the basis of a 360-day
year and shall be payable in accordance with Section 2 hereof. Notwithstanding
anything contained herein, this Note shall bear interest on the due and unpaid
Principal Amount from and after the occurrence and during the continuance of an
Event of Default pursuant to Section 5(a), at the rate (the “Default Rate”)
equal to the lower of twenty percent (20%) per annum or the highest rate
permitted by law. Unless otherwise agreed or required by applicable law,
payments will be applied first to any unpaid collection costs, then to unpaid
default interest and Accreted Amounts (as defined below), and fees and any
remaining amount to principal.
 

--------------------------------------------------------------------------------



All payments of principal (including accreted principal) and default interest on
this Note which are not paid in shares of Common Stock as permitted or required
hereunder shall be made in lawful money of the United States of America by wire
transfer of immediately available funds to such account as the Holder may from
time to time designate by written notice in accordance with the provisions of
this Note or by Company check. This Note may not be prepaid in whole or in part
except as otherwise provided herein or in the other Agreements. Whenever any
amount expressed to be due by the terms of this Note is due on any day which is
not a Business Day (as defined below), the same shall instead be due on the next
succeeding day which is a Business Day.
 
The following terms and conditions shall apply to this Note:
 
Section 1. Definitions. Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Purchase Agreement dated on or about
the Issuance Date pursuant to which the Notes were originally issued (the
“Purchase Agreement”). For purposes hereof the following terms shall have the
meanings ascribed to them below:
 
“Bankruptcy Event” means any of the following events: (a) the Company or any
subsidiary commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any subsidiary thereof; (b) there is commenced against the Company or
any subsidiary any such case or proceeding that is not dismissed within 60 days
after commencement; (c) the Company or any subsidiary is adjudicated insolvent
or bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any subsidiary suffers any appointment
of any custodian or the like for it or any substantial part of its property that
is not discharged or stayed within 60 days; (e) the Company or any subsidiary
makes a general assignment for the benefit of creditors; (f) the Company or any
subsidiary fails to pay, or states that it is unable to pay or is unable to pay,
its debts generally as they become due; or (g) the Company or any subsidiary, by
any act or failure to act, expressly indicates its consent to, approval of or
acquiescence in any of the foregoing or takes any corporate or other action for
the purpose of effecting any of the foregoing.


“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

2

--------------------------------------------------------------------------------



“Change in Control Transaction” will be deemed to exist if (i) there occurs any
consolidation, merger or other business combination of the Company with or into
any other corporation or other entity or person (whether or not the Company is
the surviving corporation), or any other corporate reorganization or corporate
transaction or series of related transactions in which in any of such events the
voting stockholders of the Company prior to such event cease to own 50% or more
of the voting power, or corresponding voting equity interests, of the surviving
corporation after such event (including without limitation any “going private”
transaction under Rule 13e-3 promulgated pursuant to the Exchange Act or tender
offer by the Company under Rule 13e-4 promulgated pursuant to the Exchange Act
for 20% or more of the Company's Common Stock), (ii) any person (as defined in
Section 13(d) of the Exchange Act), together with its affiliates and associates
(as such terms are defined in Rule 405 under the Securities Act), beneficially
owns or is deemed to beneficially own (as described in Rule 13d-3 under the
Exchange Act without regard to the 60-day exercise period) in excess of 50% of
the Company's voting power, (iii) there is a replacement of more than one-half
of the members of the Company’s Board of Directors which is not approved by
those individuals who are members of the Company's Board of Directors on the
date thereof, (iv) in one or a series of related transactions, there is a sale
or transfer of all or substantially all of the assets of the Company, determined
on a consolidated basis, (v) the Company enters into an agreement providing for
an event set forth in (i), (ii), (iii) or (iv) above, or (vi) any of the
foregoing occurs with respect to the Company or the Operating Subsidiary.
 
“Conversion Price” shall initially equal $2.00 (which Conversion Price shall be
subject to adjustment as set forth herein).
 
“Convertible Securities” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Stock.
 
“Effective Registration” shall mean (i) the resale of all Registrable Securities
(as defined in the Registration Rights Agreement) is either covered by an
effective registration statement in accordance with the terms of the
Registration Rights Agreement which registration statement is not subject to any
suspension or stop orders or permitted without registration under the Securities
Act and without any limitations or restrictions pursuant to Rule 144 promulgated
under the Securities Act (provided that independent counsel for the Company
furnishes to the Company’s transfer agent a written legal opinion confirming
such permitted resale under Rule 144, which counsel and form of opinion shall be
reasonably acceptable to the Holder); (ii) the resale of such Registrable
Securities may be effected either pursuant to a current and deliverable
prospectus that is not subject at the time to any blackout or similar
circumstance or pursuant to Rule 144 promulgated under the Securities Act
without registration and without any limitations or restrictions (provided that
independent counsel for the Company furnishes to the Company’s transfer agent a
written legal opinion confirming such permitted resale under Rule 144, which
counsel and form of opinion shall be reasonably acceptable to the Holder); (iii)
such Registrable Securities are listed, or approved for listing prior to
issuance, on an Approved Market and are not subject to any trading suspension
(nor shall trading generally have been suspended on such exchange or market),
and the Company shall not have been notified of any pending or threatened
proceeding or other action to delist or suspend the Common Stock on the Approved
Market on which the Common Stock is then traded or listed; (iv) the requisite
number of shares of Common Stock shall have been duly authorized and reserved
for issuance as required by the terms of the Agreements; (v) the closing bid
price of the Common Stock on the Principal Market shall be at least $1.00; and
(vi) none of the Company or any direct or indirect subsidiary of the Company is
subject to any Bankruptcy Event.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


“Interim Conversion Price” shall initially equal $1.75 (which Interim Conversion
Price shall be subject to adjustment as set forth herein).

3

--------------------------------------------------------------------------------



“Market Price” shall equal the average of the daily VWAPs over the five (5)
consecutive Trading Days immediately preceding the date on which the Market
Price is being determined.


“Per Share Selling Price” shall include the amount actually paid by third
parties for each share of Common Stock in a sale or issuance by the Company. In
the event a fee is paid by the Company in connection with such transaction
directly or indirectly to such third party or its affiliates, any such fee shall
be deducted from the selling price pro rata to all shares sold in the
transaction to arrive at the Per Share Selling Price. A sale of shares of Common
Stock shall include the sale or issuance of Convertible Securities, and in such
circumstances the Per Share Selling Price of the Common Stock covered thereby
shall also include the exercise, exchange or conversion price thereof (in
addition to the consideration received by the Company upon such sale or issuance
less the fee amount as provided above). In case of any such security issued in a
Variable Rate Transaction, the Per Share Selling Price shall be deemed to be the
lowest conversion or exercise price at which such securities are converted or
exercised or might have been converted or exercised, or the lowest adjustment
price, as the case may be, over the life of such securities. If shares are
issued for a consideration other than cash, the Per Share Selling Price shall be
the fair value of such consideration as determined in good faith by independent
certified public accountants mutually acceptable to the Company and the Holder.
In the event the Company directly or indirectly effectively reduces the
conversion, exercise or exchange price for any Convertible Securities which are
currently outstanding, then the Per Share Selling Price shall equal such
effectively reduced conversion, exercise or exchange price.
 
“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note, (ii) all accrued but unpaid Accreted Amounts hereunder, and (iii)
any default payments (including default interest) owing under the Agreements but
not previously paid or added to the Principal Amount.
 
“Principal Market” shall mean the NASDAQ Capital Market or such other principal
market or exchange on which the Common Stock is then listed for trading.
 
“Registration Statement” shall have the meaning set forth in the Registration
Rights Agreement.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.


“Stock Payment Price” on any particular day shall mean the lesser of (a) 95% of
the Market Price as of such day, or (b) the Market Price as of such day less
$0.08.


“Trading Day” shall mean a day on which there is trading on the Principal
Market.

4

--------------------------------------------------------------------------------



“VWAP” shall mean the daily dollar volume-weighted average sale price for the
Common Stock on the Principal Market on any particular Trading Day during the
period beginning at 9:30 a.m., New York City Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00 p.m., New York City Time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its "Volume at Price" functions or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30 a.m., New York City Time (or such other time as the Principal
Market publicly announces is the official open of trading), and ending at 4:00
p.m., New York City Time (or such other time as the Principal Market publicly
announces is the official close of trading), as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the "pink sheets" by the National Quotation Bureau, Inc. If the VWAP cannot be
calculated for such security on such date on any of the foregoing bases, the
VWAP of such security on such date shall be the fair market value as mutually
determined by the Company and the holders of at least a majority of the
principal amount of the Notes then outstanding. All such determinations of VWAP
shall to be appropriately and equitably adjusted in accordance with the
provisions set forth herein for any stock dividend, stock split, stock
combination or other similar transaction occurring during any period used to
determine the Market Price (or other period utilizing VWAPs).
 
Section 2. Accretion.
 
(a) Payment Dates. On the first day of each calendar quarter after the Issuance
Date beginning on October 1, 2008 (each an “Accretion Payment Date”), the
Company shall either pay in cash the dollar amount accrued and accreted to the
principal amount hereunder since the prior Accretion Payment Date (or Issuance
Date if no such Accretion Payment Date has yet to occur) (“Accreted Amount”) or
effect the automatic conversion of such Accreted Amount as provided in this
Section 2.
 
(b) Payment or Automatic Conversion. Subject to the terms hereof, the Company
shall either (i) pay the Accreted Amount in full in cash on each Accretion
Payment Date or (ii) effect an automatic conversion of such Accreted Amount into
shares of Common Stock in accordance with the terms hereof, but not both, at the
Company’s option. Prior to each Accretion Payment Date the Company shall deliver
to all the holders of Notes a written irrevocable notice electing to pay such
Accreted Amount in cash or effect such automatic conversion on such Accretion
Payment Date. Such notice shall be delivered at least five (5) Trading Days
prior to the applicable Accretion Payment Date but no more than twenty (20) days
prior to such Accretion Payment Date. If such notice is not delivered within the
prescribed period set forth in the preceding sentence, then the Accreted Amount
shall be paid in cash. If the Company elects to pay any Accreted Amount in cash
on an Accretion Payment Date, then on such date the Company shall pay to the
Holder an amount equal to the Accreted Amount due in satisfaction of such
obligation. If the Company elects to effect an automatic conversion of such
Accreted Amount into shares of Common Stock, the number of such shares to be
issued for such Accretion Payment Date shall be the number determined by
dividing (x) the Accreted Amount due, by (y) the Stock Payment Price as of such
Accretion Payment Date. Such shares shall be issued and delivered within three
(3) Trading Days following such Accretion Payment Date and shall be duly
authorized, validly issued, fully paid, non-assessable and free and clear of all
encumbrances, restrictions and legends. If any Holder does not receive the
requisite number of shares of Common Stock in the form required above within
such three Trading Day period, the Holder shall have the option of either (a)
requiring the Company to issue and deliver all or a portion of such shares or
(b) canceling such election to effect such automatic conversion of the Accreted
Amount (in whole or in part), in which case the Company shall immediately pay in
cash the Accreted Amount due hereunder or such portion as the Holder specifies
is to be paid in cash instead of being converted. Except as otherwise provided
in this Section 2, all holders of Notes must be treated equally with respect to
such payment and conversion of Accreted Amounts. Any conversion of the Accreted
Amount hereunder into shares of Common Stock pursuant to the terms hereof shall
constitute and be deemed a conversion of such portion of the Principal Amount of
this Note for all purposes under this Note and the other Agreements (except that
such conversion shall be at the Stock Payment Price and except as otherwise
provided herein).
 
5

--------------------------------------------------------------------------------



(c) Limitations to Automatic Conversion into Common Stock. Notwithstanding
anything to the contrary herein, the Company shall be prohibited from exercising
its right to effect an automatic conversion of any Accreted Amount hereunder
(and must deliver cash in respect thereof) on the applicable Accretion Payment
Date (1) if at any time within ten (10) Trading Days prior to the Accretion
Payment Date there fails to exist Effective Registration or an Event of Default
hereunder exists or occurs, unless otherwise waived in writing by the Holder in
whole or in part at the Holder’s option, (2) if the Company’s net cash on hand
(including cash equivalents) as of such Accretion Payment Date is greater than
$3 million (any conversion election by the Company under this Section 2 shall
constitute a representation by the Company that such net cash amount is below $3
million), and (3) to the extent, and only to the extent, that such conversion
into shares of Common Stock would result in the Holder hereof exceeding the
limitations contained in Section 3(i) below.
 
Section 3. Conversion.
 
(a) Conversion Right. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at such Holder's
option, at any time and from time to time to convert the outstanding Principal
Amount under this Note in whole or in part by delivering to the Company a fully
executed notice of conversion in the form of conversion notice attached hereto
as Exhibit A (the “Conversion Notice”), which may be transmitted by facsimile.
Notwithstanding anything to the contrary herein, this Note and the outstanding
Principal Amount hereunder shall not be convertible into Common Stock to the
extent that such conversion would result in the Holder hereof exceeding the
limitations contained in, or otherwise violating the provisions of, Section 3(i)
below.
 
(b) Common Stock Issuance Upon Conversion.
 
(i) Conversion Date Procedures. Upon conversion of this Note pursuant to Section
3(a) above, the outstanding Principal Amount hereunder shall be converted into
such number of fully paid, validly issued and non-assessable shares of Common
Stock, free of any liens, claims and encumbrances, as is determined by dividing
the outstanding Principal Amount being converted by the then applicable
Conversion Price. The date of any Conversion Notice hereunder shall be referred
to herein as the “Conversion Date”. If a conversion under this Note cannot be
effected in full for any reason, or if the Holder is converting less than all of
the outstanding Principal Amount hereunder pursuant to a Conversion Notice, the
Company shall promptly deliver to the Holder (but no later than five Trading
Days after the Conversion Date) a Note for such outstanding Principal Amount as
has not been converted if this Note has been surrendered to the Company for
partial conversion. The Holder shall not be required to physically surrender
this Note to the Company upon any conversion hereunder unless the full
outstanding Principal Amount represented by this Note is being converted. The
Holder and the Company shall maintain records showing the outstanding Principal
Amount so converted and the dates of such conversions or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon each such conversion.

6

--------------------------------------------------------------------------------



(ii) Stock Certificates or DWAC. The Company will deliver to the Holder not
later than three (3) Trading Days after the Conversion Date, a certificate or
certificates, which shall be free of restrictive legends and trading
restrictions if the Registration Statement has been declared effective,
representing the number of shares of Common Stock being acquired upon the
conversion of this Note. In lieu of delivering physical certificates
representing the shares of Common Stock issuable upon conversion of this Note,
provided the Company's transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, upon
request of the Holder, the Company shall use commercially reasonable efforts to
cause its transfer agent to electronically transmit such shares issuable upon
conversion to the Holder (or its designee), by crediting the account of the
Holder’s (or such designee’s) prime broker with DTC through its Deposit
Withdrawal Agent Commission system (provided that the same time periods herein
as for stock certificates shall apply). If in the case of any conversion
hereunder, such certificate or certificates are not delivered to or as directed
by the Holder by the fifth Trading Day after the Conversion Date, the Holder
shall be entitled by written notice to the Company at any time on or before its
receipt of such certificate or certificates thereafter, to rescind such
conversion, in which event the Company shall immediately return this Note
tendered for conversion. If the conversion has not been rescinded in accordance
with the previous sentence and the Company fails to deliver to the Holder such
certificate or certificates (or shares through DTC) pursuant to this Section
3(b) (free of any restrictions on transfer or legends, if such shares have been
registered) in accordance herewith, prior to the seventh Trading Day after the
Conversion Date, the Company shall pay to the Holder, in cash, an amount equal
to 2% of the Principal Amount per month until such delivery takes place (pro
rated for partial months).
 
(c) Conversion Price Adjustments.
 
(i) Stock Dividends, Splits and Combinations. If the Company or any of its
subsidiaries, at any time while the Notes are outstanding (A) shall pay a stock
dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock, (B) subdivide outstanding
Common Stock into a larger number of shares, or (C) combine outstanding Common
Stock into a smaller number of shares, then each Affected Conversion Price (as
defined below) shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event. Any adjustment made pursuant to this Section 3(c)(i) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination.
 
7

--------------------------------------------------------------------------------



As used in this Note, the Affected Conversion Prices (each an “Affected
Conversion Price”) shall refer to: (i) the Conversion Price; (ii) the Interim
Conversion Price; and (iii) each reported VWAP occurring on any Trading Day
included in the period used for determining the Market Price, which Trading Day
occurred before the record date in the case of events referred to in clause (A)
of this subparagraph 3(c)(i) and before the effective date in the case of the
events referred to in clauses (B) and (C) of this subparagraph 3(c)(i).
 
(ii) Distributions. If the Company or any of its subsidiaries, at any time while
the Notes are outstanding, shall distribute to all holders of Common Stock
evidences of its indebtedness or assets or cash or rights or warrants to
subscribe for or purchase any security of the Company or any of its subsidiaries
(excluding those referred to in Section 3(c)(i) above), then concurrently with
such distributions to holders of Common Stock, the Company shall distribute to
holders of the Notes the amount of such indebtedness, assets, cash or rights or
warrants which the holders of Notes would have received had all their Notes then
held been converted into Common Stock at the applicable Conversion Price
immediately prior to the record date for such distribution.
 
(iii) Common Stock Issuances. In the event that the Company or any of its
subsidiaries (A) issues or sells any Common Stock or Convertible Securities or
(B) directly or indirectly effectively reduces the conversion, exercise or
exchange price for any Convertible Securities which are currently outstanding,
at or to an effective Per Share Selling Price which is less than the Conversion
Price or Interim Conversion Price, then in each such case the Conversion Price
and/or Interim Conversion Price, as the case may be, in effect immediately prior
to such issue or sale or record date, as applicable, shall be automatically
reduced effective concurrently with such issue or sale to an amount determined
by multiplying the Conversion Price and/or Interim Conversion Price, as the case
may be, then in effect by a fraction, (x) the numerator of which shall be the
sum of (1) the number of shares of Common Stock outstanding immediately prior to
such issue or sale, plus (2) the number of shares of Common Stock which the
aggregate consideration received by the Company for such additional shares would
purchase at such Conversion Price or Interim Conversion Price, as the case may
be, and (y) the denominator of which shall be the number of shares of Common
Stock of the Company outstanding immediately after such issue or sale. The
foregoing provision shall not apply to any issuances or sales of Common Stock or
Convertible Securities (i) pursuant to any Convertible Securities currently
outstanding on the date hereof in accordance with the terms of such Convertible
Securities in effect on the date hereof, (ii) pursuant to the Notes, or (iii) to
any officer, director, employee or Consultant (as defined below) of the Company
pursuant to a bona fide option or equity incentive plan duly adopted by the
Company, provided that any such issuances or sales to Consultants must be
reasonable consideration for the services rendered by such Consultants and shall
not exceed more than $1 million in market value to all Consultants in the
aggregate under any circumstances. “Consultant” shall mean any natural person
providing bona fide services to the Company which are not in connection with the
offer or sale of securities in a capital raising transaction and which do not
directly or indirectly promote or maintain a market for the Company’s
securities. The Company shall give to the Holder written notice of any such sale
of Common Stock within 24 hours of the closing of any such sale and shall within
such 24 hour period issue a press release announcing such sale if such sale is a
material event for, or otherwise material to, the Company.
 
8

--------------------------------------------------------------------------------



(iv) Rounding of Adjustments. All calculations under this Section 3 or Section 2
shall be made to the nearest cent or the nearest 1/100th of a share, as the case
may be.
 
(v) Notice of Adjustments. Whenever any Affected Conversion Price is adjusted
pursuant to Section 3(c)(i), (ii) or (iii) above, the Company shall promptly
deliver to each holder of the Notes, a notice setting forth the Affected
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment, provided that any failure to so provide
such notice shall not affect the automatic adjustment hereunder.
 
(vi) Change in Control Transactions. In case of any Change in Control
Transaction, the Holder shall have the right thereafter to, at its option, (A)
convert this Note, in whole or in part, at the then applicable Conversion Price
into the shares of stock and other securities, cash and/or property receivable
upon or deemed to be held by holders of Common Stock following such Change in
Control Transaction, and the Holder shall be entitled upon such event to receive
such amount of securities, cash or property as the shares of the Common Stock of
the Company into which this Note could have been converted immediately prior to
such Change in Control Transaction would have been entitled if such conversion
were permitted, subject to such further applicable adjustments set forth in this
Section 3 or (B) require the Company or its successor to redeem this Note, in
whole or in part, at a redemption price equal to 110% of the outstanding
Principal Amount being redeemed. The terms of any such Change in Control
Transaction shall include such terms so as to continue to give to the Holders
the right to receive the amount of securities, cash and/or property upon any
conversion or redemption following such Change in Control Transaction to which a
holder of the number of shares of Common Stock deliverable upon such conversion
would have been entitled in such Change in Control Transaction, and default
interest and Accreted Amounts payable hereunder shall be in cash or such new
securities and/or property, at the Holder’s option. This provision shall
similarly apply to successive reclassifications, consolidations, mergers, sales,
transfers or share exchanges.
 
(vii) Notice of Certain Events. If:
 

       
A.
the Company shall declare a dividend (or any other distribution) on its Common
Stock; or




       
B.
the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock; or




       
C.
the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights; or




       
D.
the approval of any stockholders of the Company shall be required in connection
with any reclassification of the Common Stock of the Company, any consolidation
or merger to which the Company is a party, any sale or transfer of all or
substantially all of the assets of the Company, or any compulsory share of
exchange whereby the Common Stock is converted into other securities, cash or
property; or

 
9

--------------------------------------------------------------------------------




       
E.
the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;



then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Note, and shall cause to be mailed to the
Holder at its last address as it shall appear upon the books of the Company, on
or prior to the date notice to the Company's stockholders generally is given, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of Common Stock of record to
be entitled to such dividend, distributions, redemption, rights or warrants are
to be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of Common Stock of
record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange.
 
(d) Reservation and Issuance of Underlying Securities. The Company covenants
that it will at all times reserve and keep available out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note (including repayments in stock), free from preemptive rights or any other
actual contingent purchase rights of persons other than the holders of the
Notes, not less than such number of shares of Common Stock as shall (subject to
any additional requirements of the Company as to reservation of such shares set
forth in the Purchase Agreement) be issuable (taking into account the
adjustments under this Section 3 but without regard to any ownership limitations
contained herein) upon the conversion of this Note hereunder in Common Stock
(including conversion of Accreted Amounts or the Interim Repayment Amount into
Common Stock). The Company covenants that all shares of Common Stock that shall
be so issuable shall, upon issue, be duly authorized, validly issued, fully
paid, nonassessable.
 
(e) No Fractions. Upon a conversion hereunder the Company shall not be required
to issue stock certificates representing fractions of shares of Common Stock,
but may if otherwise permitted, make a cash payment in respect of any final
fraction of a share based on the closing price of a share of Common Stock at
such time. If the Company elects not, or is unable, to make such a cash payment,
the Holder shall be entitled to receive, in lieu of the final fraction of a
share, one whole share of Common Stock.
 
(f) Charges, Taxes and Expenses. Issuance of certificates for shares of Common
Stock upon the conversion of this Note (including conversion of Accreted Amounts
and the Interim Repayment Amount) shall be made without charge to the holder
hereof for any issue or transfer tax or other incidental expense in respect of
the issuance of such certificate, all of which taxes and expenses shall be paid
by the Company, and such certificates shall be issued in the name of the Holder
or in such name or names as may be directed by the Holder; provided, however,
that in the event certificates for shares of Common Stock are to be issued in a
name other than the name of the Holder, this Note when surrendered for
conversion shall be accompanied by an assignment form; and provided further,
that the Company shall not be required to pay any tax or taxes which may be
payable in respect of any such transfer.

10

--------------------------------------------------------------------------------



(g) Cancellation. After all of the Principal Amount (including accrued but
unpaid interest and Accreted Amounts and default payments at any time owed on
this Note) have been paid in full or converted into Common Stock, this Note
shall automatically be deemed canceled and the Holder shall promptly surrender
the Note to the Company at the Company’s principal executive offices.
 
(h) Notices Procedures. Any and all notices or other communications or
deliveries to be provided by the Holder hereunder, including, without
limitation, any Conversion Notice, shall be in writing and delivered personally,
by confirmed facsimile, or by a nationally recognized overnight courier service
to the Company at the facsimile telephone number or address of the principal
place of business of the Company as set forth in the Purchase Agreement. Any and
all notices or other communications or deliveries to be provided by the Company
hereunder shall be in writing and delivered personally, by facsimile, or by a
nationally recognized overnight courier service addressed to the Holder at the
facsimile telephone number or address of the Holder appearing on the books of
the Company, or if no such facsimile telephone number or address appears, at the
principal place of business of the Holder. Any notice or other communication or
deliveries hereunder shall be deemed delivered (i) upon receipt, when delivered
personally, (ii) when sent by facsimile, upon receipt if received on a Business
Day prior to 5:00 p.m. (Eastern Time), or on the first Business Day following
such receipt if received on a Business Day after 5:00 p.m. (Eastern Time) or
(iii) upon receipt, when deposited with a nationally recognized overnight
courier service.
 
(i)  Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained herein, the number of shares of Common Stock that may be acquired by
the Holder upon conversion pursuant to the terms hereof (including conversion of
Accreted Amounts and the Interim Repayment Amount into Common Stock hereunder)
shall not exceed a number that, when added to the total number of shares of
Common Stock deemed beneficially owned by such Holder (other than by virtue of
the ownership of securities or rights to acquire securities (including the
Notes) that have limitations on the Holder’s right to convert, exercise or
purchase similar to the limitation set forth herein), together with all shares
of Common Stock deemed beneficially owned at such time (other than by virtue of
the ownership of securities or rights to acquire securities that have
limitations on the right to convert, exercise or purchase similar to the
limitation set forth herein) by the holder’s “affiliates” at such time (as
defined in Rule 144 of the Securities Act) (“Aggregation Parties”) that would be
aggregated for purposes of determining whether a group under Section 13(d) of
the Exchange Act exists, would exceed 9.9% of the total issued and outstanding
shares of the Common Stock (the “Restricted Ownership Percentage”). Each holder
shall have the right (x) at any time and from time to time to reduce its
Restricted Ownership Percentage immediately upon notice to the Company and (y)
(subject to waiver) at any time and from time to time, to increase its
Restricted Ownership Percentage immediately in the event of the announcement as
pending or planned, of a Change in Control Transaction. The Company’s obligation
to issue shares of Common Stock which would exceed such limits referred to in
this Section 3(i) shall be suspended to the extent necessary until such time, if
any, as shares of Common Stock may be issued in compliance with such
restrictions.
 
11

--------------------------------------------------------------------------------



Section 4. Principal Repayments.
 
(a) Interim Repayment Right.
 
(i) Holder Repayment Right. The Holder shall have the right to compel the
Company to repay up to its pro rata share of $1,000,000 in outstanding principal
hereunder (based on the original principal amount of this Note relative to the
original principal amount of all Notes issued under the Purchase Agreement),
together with all Accreted Amounts accrued thereon through the date of payment
(“Interim Repayment Amount”), on December 31, 2008 (“Interim Repayment Date”)
either in cash or by automatically converting such amount into shares of Common
Stock, or a combination thereof, at the Holder’s option.
 
(ii) Exercise Procedure. In order to exercise such interim repayment right, the
Holder shall deliver the Company a written notice electing to compel such
interim repayment (“Repayment Election Notice”), specifying the dollar amount of
the Interim Repayment Amount to be converted into Common Stock and the dollar
amount of the Interim Repayment Amount to be repaid in cash. Such Repayment
Election Notice may be delivered at any time prior to the Interim Repayment
Date, provided that the Interim Repayment Amount is not required to be paid
until the tenth day after such Repayment Election Notice is delivered if it is
delivered after December 21, 2008.
 
(iii) Payment/Conversion. On the Interim Repayment Date, (x) the Company shall
pay to the Holder in cash the portion of the Interim Repayment Amount elected to
be repaid in cash in the Repayment Election Notice and (y) the portion of the
Interim Repayment Amount elected to be converted into stock in the Repayment
Election Notice shall be automatically converted into Common Stock in accordance
with the terms hereof. If the Holder does not receive the requisite amount of
cash in connection with such repayment within three (3) Trading Days following
the Interim Repayment Date, such amount shall bear interest hereunder at the
Default Rate. To the extent the Holder elects to make any such repayment by
converting all or a portion of the Interim Repayment Amount into shares of
Common Stock pursuant to this Section 4(a), the number of such shares to be
issued upon such conversion as of the Interim Repayment Date shall be the number
determined by dividing (x) the portion of the Interim Repayment Amount to be
converted into Common Stock, by (y) the Interim Conversion Price as of the
Interim Repayment Date. Such shares shall be issued and delivered within three
(3) Trading Days following the Interim Repayment Date and shall be duly
authorized, validly issued, fully paid, non-assessable and free and clear of all
encumbrances, restrictions and legends. Notwithstanding anything to the contrary
herein, the Holder shall be prohibited from exercising its right to convert any
portion of the Interim Repayment Amount into shares of Common Stock on the
applicable Interim Repayment Date to the extent, and only to the extent, that
such conversion into shares of Common Stock would result in the Holder hereof
exceeding the limitations contained in Section 3(i) above. Any conversion
hereunder into shares of Common Stock pursuant to the terms hereof shall
constitute and be deemed a conversion of such portion of the Principal Amount of
this Note for all purposes under this Note and the other Agreements (except that
such conversion shall be at the Interim Conversion Price and except as otherwise
provided herein).
 
12

--------------------------------------------------------------------------------



(b) Maturity Date.
 
(i) Holder Election. The Holder may elect to have the all or part of the
principal balance hereunder remaining outstanding on the Maturity Date, together
with all Accreted Amounts accrued thereon through the Maturity Date (“Maturity
Amount”), repaid on the Maturity Date either in cash or by automatically
converting such amount into shares of Common Stock, or a combination thereof, at
the Holder’s option.
 
(ii) Exercise Procedure. Prior to the Maturity Date the Holder shall deliver a
written notice, which may be by email (“Maturity Election Notice”), specifying
the dollar amount of the Maturity Amount to be converted into Common Stock and
the dollar amount of the Maturity Amount to be repaid in cash.
 
(iii) Payment/Conversion. On the Maturity Date, (x) the Company shall pay to the
Holder in cash the portion of the Maturity Amount elected to be repaid in cash
in the Maturity Election Notice and (y) the portion of the Maturity Amount
elected to be converted into stock in the Maturity Election Notice shall be
automatically converted into Common Stock in accordance with the terms hereof.
If the Holder does not receive the requisite amount of cash in connection with
such repayment within three (3) Trading Days following the Maturity Date, such
amount shall bear interest hereunder at the Default Rate. To the extent the
Holder elects to make any such repayment by converting all or a portion of the
Maturity Amount into shares of Common Stock pursuant to this Section 4(a), the
number of such shares to be issued upon such conversion as of the Maturity Date
shall be the number determined by dividing (x) the portion of the Maturity
Amount to be converted into Common Stock, by (y) the Conversion Price as of the
Maturity Date. Such shares shall be issued and delivered within three (3)
Trading Days following the Maturity Date and shall be duly authorized, validly
issued, fully paid, non-assessable and free and clear of all encumbrances,
restrictions and legends. Notwithstanding anything to the contrary herein, the
Holder shall be prohibited from exercising its right to convert any portion of
the Maturity Amount into shares of Common Stock on the Maturity Date to the
extent, and only to the extent, that such conversion into shares of Common Stock
would result in the Holder hereof exceeding the limitations contained in Section
3(i) above. Any conversion hereunder into shares of Common Stock pursuant to the
terms hereof shall constitute and be deemed a conversion of such portion of the
Principal Amount of this Note for all purposes under this Note and the other
Agreements.
 
Defeasement. In the event the Mortgage is defeased as set forth in Section
7.2(c) of the Purchase Agreement, then the Holder may at any time and from time
to time thereafter demand immediate repayment of all or part of the amounts
(including principal and Accreted Amounts) then outstanding and accrued under
this Note.


Section 5. Defaults and Remedies.
 
(a) Events of Default. An “Event of Default” is:
 
(i) a default in payment of the Principal Amount under any of the Notes on or
after the date such payment is due, which default continues for five (5)
Business Days after written notice of such non-payment has been received by the
Company, or a default in payment of accrued but unpaid Accreted Amounts under
any of the Notes on or after the date such payment is due, which default
continues for fifteen (15) days after written notice of such non-payment has
been received by the Company;
 
13

--------------------------------------------------------------------------------



(ii) a default in the timely issuance of Underlying Shares upon and in
accordance with terms hereof, which default continues for five (5) Business Days
after the Company has received written notice informing the Company that it has
failed to issue shares or deliver stock certificates within the third Trading
Day following the Conversion Date;
 
(iii) failure by the Company or the Operating Subsidiary for thirty (30) days
after written notice has been received by the Company to comply with any
material provision of any of the Notes, the Purchase Agreement, the Registration
Rights Agreement, the Subsidiary Guaranty or the Mortgage or any other agreement
between the Holder, on the one hand, and the Company and/or the Operating
Subsidiary, on the other hand (including without limitation the failure to issue
the requisite number of shares of Common Stock upon conversion hereof and the
failure to redeem Notes upon the Holder’s request following a Change in Control
Transaction pursuant to this Note);
 
(iv) any representation, warranty or statement made or furnished by the Company
or any of its subsidiaries to the Holder (or any collateral agent on behalf of
the Holder) under the Purchase Agreement, Registration Rights Agreement,
Subsidiary Guaranty, Mortgage or any other agreement between the Holder and the
Company or any certificate of schedule required thereby, is false or misleading
in any material respect when made;
 
(v) the Subsidiary Guaranty or Mortgage ceases to be in full force and effect
(including failure to create a valid and perfected first priority lien on and
security interest in the Mortgaged Property (as defined in the Mortgage) at any
time for any reason, or, if the Mortgage is defeased in accordance with Section
7.2(c) of the Purchase Agreement, the Escrow Funds fail to be held in accordance
with the terms of such Section and the Escrow Agreement (as such terms are
defined in such Section);
 
(vi) any material adverse change in the condition, value or operation of a
material portion of the Mortgaged Property or, if the Mortgage is defeased in
accordance with Section 7.2(c) of the Purchase Agreement, any material adverse
change in the condition or value or a material portion of the Escrow Funds;
 
(vii) any acceleration prior to maturity of, any mortgage, indenture or
instrument under which there may be issued or by which there may be secured or
evidenced any indebtedness for money borrowed by the Company or any of its
subsidiaries for in excess of $250,000 or for money borrowed the repayment of
which is guaranteed by the Company or any of its subsidiaries for in excess of
$250,000, whether such indebtedness or guarantee now exists or shall be created
hereafter;
 
(viii) the dissolution or termination of the Company or the Operating Subsidiary
as a going concern; or
 
(ix) if the Company is subject to any Bankruptcy Event.

14

--------------------------------------------------------------------------------



Remedies. If an Event of Default occurs and is continuing with respect to any of
the Notes, the Holder may declare all of the then outstanding Principal Amount
of this Note and all other Notes held by the Holder, including any default
interest and Accreted Amounts due thereon, to be due and payable immediately,
except that in the case of an Event of Default arising from events described in
clauses (viii) through (ix) of Section 5(a), this Note shall become due and
payable without further action or notice. In the event of such acceleration, the
amount due and owing to the Holder shall be the greater of (1) 120% of the
outstanding Principal Amount of the Notes held by the Holder (plus all accrued
and unpaid default interest and Accreted Amounts, if any) and (2) the product of
(A) the highest closing price for the five (5) Trading Days immediately
preceding the Holder’s acceleration and (B) the outstanding Principal Amount
divided by the lower of the Conversion Price and the Interim Conversion Price
(if still in effect). In either case the Company shall pay interest on such
amount in cash at the Default Rate to the Holder if such amount is not paid
within 7 days of Holder’s request. The remedies under this Note shall be
cumulative.
Section 6.  Security and Guaranty. The Company’s and the Operating Subsidiary’s
obligations under this Note and the other Agreements are secured by Mortgaged
Property (as defined in the Mortgage) pursuant to the terms of the Mortgage (or
the Escrow Funds (as defined in the Purchase Agreement), if the Mortgage is
defeased pursuant to Section 7.2(c) of the Purchase Agreement) and the
obligations under this Note are guaranteed by the Operating Subsidiary pursuant
to the Subsidiary Guaranty.
 
Section 7.  General.
 
(a) Payment of Expenses. The Company agrees to pay all reasonable charges and
expenses, including attorneys' fees and expenses, which may be incurred by the
Holder in successfully enforcing this Note and/or collecting any amount due
under this Note. This includes, without limitation and subject to any limits
under applicable law, Holder’s reasonable collection costs under Section 5(b)
and Holder’s reasonable attorneys’ fees and legal expenses whether or not there
is a lawsuit, including reasonable attorneys’ fees and legal expenses for
bankruptcy proceedings (including efforts to modify or vacate any automatic stay
or injunction), appeals and any anticipated post-judgment collection services.
If not prohibited by applicable law, the Company also will pay any court costs,
in addition to all other sums provided by law.
 
(b) Savings Clause. In case any provision of this Note is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby. In no event shall the amount of interest paid or
converted hereunder (which for this purpose shall include all default interest,
all Accreted Amounts and all other consideration or charges deemed to be
interest) exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law. If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt. If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.

15

--------------------------------------------------------------------------------



(c) Amendment. Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.
 
(d) Assignment, Etc. The Holder may assign or transfer this Note to any
transferee only with the prior written consent of the Company, which may not be
unreasonably withheld or delayed, provided that (i) the Holder may assign or
transfer this Note to any of such Holder's Affiliates without the consent of the
Company and (ii) upon any Event of Default, the Holder may assign or transfer
this Note without the consent of the Company, provided in each case that such
Affiliate, transferee or assignee acknowledges in writing to the Company that
the representations and warranties contained in Section 5 of the Purchase
Agreement shall apply to such Affiliate, transferee or assignee. The Holder
shall notify the Company of any such assignment or transfer promptly. This Note
shall be binding upon the Company and its successors and shall inure to the
benefit of the Holder and its successors and permitted assigns.
 
(e) Waiver.
 
(i) No failure on the part of the Holder to exercise, and no delay in exercising
any right, remedy or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise by the Holder of any right, remedy or power
hereunder preclude any other or future exercise of any other right, remedy or
power. Each and every right, remedy or power hereby granted to the Holder or
allowed it by law or other agreement shall be cumulative and not exclusive of
any other, and may be exercised by the Holder from time to time. The release of
any party liable under this Note shall not operate to release any other party
liable under this Note.
 
(ii) Except as otherwise provided herein, the Company and any other person who
signs, guarantees or endorses this Note, to the extent allowed by law, hereby
expressly waives demand and presentment for payment, notice of nonpayment,
protest, notice of protest, notice of dishonor, notice of acceleration or intent
to accelerate, all other notices whatsoever and bringing of suit and diligence
in taking any action to collect amounts called for hereunder, and will be
directly and primarily liable for the payment of all sums owing and to be owing
hereunder, regardless of and without any notice, diligence, act or omission as
or with respect to the collection of any amount called for hereunder.
 
(f) Governing Law; Jurisdiction.
 
(i) Governing Law. THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.
 
(ii) Jurisdiction. The Company irrevocably submits to the exclusive jurisdiction
of any State or Federal Court sitting in the State of New York, County of New
York, over any suit, action, or proceeding arising out of or relating to this
Note. The Company irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such suit, action, or proceeding brought in such a court and any claim that
suit, action, or proceeding has been brought in an inconvenient forum.
 
16

--------------------------------------------------------------------------------



The Company agrees that the service of process upon it mailed by certified or
registered mail (and service so made shall be deemed complete three days after
the same has been posted as aforesaid) or by personal service shall be deemed in
every respect effective service of process upon it in any such suit or
proceeding. Nothing herein shall affect Holder's right to serve process in any
other manner permitted by law. The Company agrees that a final non-appealable
judgement in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.
 
(iii) NO JURY TRIAL. THE COMPANY HERETO KNOWINGLY AND VOLUNTARILY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED
ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE.
 
(g) Replacement Notes. This Note may be exchanged by Holder at any time and from
time to time for a Note or Notes with different denominations representing an
equal aggregate outstanding Principal Amount, as reasonably requested by Holder,
upon surrendering the same. No service charge will be made for such registration
or exchange. In the event that Holder notifies the Company that this Note has
been lost, stolen or destroyed, a replacement Note identical in all respects to
the original Note (except for registration number and Principal Amount, if
different than that shown on the original Note), shall be issued to the Holder,
provided that the Holder executes and delivers to the Company an agreement
reasonably satisfactory to the Company to indemnify the Company from any loss
incurred by it in connection with this Note.


[Signature Page Follows]

17

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on the
day and in the year first above written.



 
NEXMED, INC.
             
By:
/s/ Vivian Liu
 
Name:
Vivian Liu
 
Title:
President and CEO
             
By:
/s/ Mark Westgate
 
Name:
Mark Westgate
 
Title:
Chief Financial Officer

 
18

--------------------------------------------------------------------------------



EXHIBIT A


FORM OF CONVERSION NOTICE


(To be executed by the Holder
in order to convert a Note)



Re:
Note (this “Note”) issued by NEXMED, INC. to ______________________________ on
or about June ___, 2008 in the original principal amount of $_____________.



The undersigned hereby elects to convert the aggregate outstanding Principal
Amount (as defined in the Note) indicated below of this Note into shares of
Common Stock, $0.001 par value per share (the “Common Stock”), of NEXMED, INC.
(the “Company”) according to the conditions hereof, as of the date written
below. If shares are to be issued in the name of a person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
holder for any conversion, except for such transfer taxes, if any. The
undersigned represents as of the date hereof that, after giving effect to the
conversion of this Note pursuant to this Conversion Notice, the undersigned will
not exceed the “Restricted Ownership Percentage” contained in Section 3(i) of
this Note.


Conversion information:
   
Date to Effect Conversion
         
Aggregate Principal Amount of Note Being Converted
         
Number of Shares of Common Stock to be Issued
         
Applicable Conversion Price
         
Signature
         
Name
         
Address


--------------------------------------------------------------------------------


 